DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an inhalation device, (i) wherein the inhalation device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner; and (ii) wherein the inhalation device is configured to a) gather usage information from the inhalation device and transmit the gathered usage information to a location or device remote from the inhalation device, and b) receive operational commands from a location or device remote from the inhalation device” (claim 1, lines 2-10, wherein the term “device” is the generic place holder, and the function is inhalation and the associated functions being stated in (a)(i) to (a)(ii)), “gather usage information from the inhalation device and transmit the gathered usage information to a…device remote from the inhalation device” (claim 1, lines 6-8, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the inhalation device), “receive operational commands from a…device remote from the inhalation device” (claim 1, lines 9-10, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the inhalation device), “an aerosol inhalation device, (i) wherein the aerosol inhalation device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner; and (ii) wherein the aerosol inhalation device is configured to a) gather usage information from the aerosol inhalation device and transmit the gathered usage information to a location or device remote from the aerosol inhalation device, and b) receive operational commands from a location or device remote from the aerosol inhalation device” (claim 9, lines 2-10, wherein the term “device” is the generic place holder, and the function is aerosol inhalation and the associated functions being stated in (a)(i) to (a)(ii)), “gather usage information from the aerosol inhalation device and transmit the gathered usage information to a…device remote from the aerosol inhalation device” (claim 9, lines 6-8, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the aerosol inhalation device), “receive operational commands from a…device remote from the aerosol inhalation device” (claim 9, lines 9-10, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the aerosol inhalation device), “an electrohydrodynamic aerosolization device, (i) wherein the electrohydrodynamic aerosolization device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner; and (ii) wherein the electrohydrodynamic aerosolization device is configured to a) gather usage information from the electrohydrodynamic aerosolization device and transmit the gathered usage information to a location or device remote from the electrohydrodynamic aerosolization device, and b) receive operational commands from a location or device remote from the electrohydrodynamic aerosolization device” (claim 16, lines 2-11, wherein the term “device” is the generic place holder, and the function is electrodynamic aerosolization inhalation and the associated functions being stated in (a)(i) to (a)(ii)), “gather usage information from the electrohydrodynamic aerosolization inhalation device and transmit the gathered usage information to a…device remote from the electrohydrodynamic aerosolization inhalation device” (claim 16, lines 7-9, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the electrohydrodynamic aerosolization inhalation device), “receive operational commands from a…device remote from the electrohydrodynamic aerosolization inhalation device” (claim 16, lines 10-11, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the electrohydrodynamic aerosolization inhalation device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “(ii) wherein the inhalation device is configured to a) gather usage information from the inhalation device and transmit the gathered usage information to a location or device remote from the inhalation device, and b) receive operational commands from a location or device remote from the inhalation device; and (b) a controller in electrical or digital communication with the inhalation device, wherein the controller is configured to (i) receive usage information from the inhalation device, and (ii) transmit operational commands to the inhalation device; and (c) a remote server in electrical or digital communication with the controller, wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller” (claim 1, lines 5-18), “(ii) wherein the aerosol inhalation device is configured to a) gather usage information from the aerosol inhalation device and transmit the gathered usage information to a location or device remote from the aerosol inhalation device, and b) receive operational commands from a location or device remote from the aerosol inhalation device; and (b) a controller in electrical or digital communication with the aerosol inhalation device, wherein the controller is configured to (i) receive usage information from the aerosol inhalation device, and (ii) transmit operational commands to the aerosol inhalation device; and (c) a remote server in electrical or digital communication with the controller, wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller” (claim 9, lines 5-18) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are claiming that the inhalation device is configured to gather usage information from the inhalation device and transmit the gathered usage information to a location or device remote from the inhalation device/the aerosol inhalation device and receive operational commands from a location or device remote from the inhalation device/aerosol inhalation device, and further claims a controller and a remote server, however, the specification fails to provide any written description on what the devices that are remote from the inhalation device/aerosol inhalation device are, and it is not clear if the device is different or the same as the controller or server. There is no mentioning of what the devices that are remote from the inhalation device/aerosol inhalation device in addition to the controller and the remote server are, furthermore, the specification fails to disclose the corresponding structures for such devices. The specification discloses the exact limitations as being claimed in pages 3-4, paragraphs 0004-0005 of the instant specification, but provide no further explanation on what the devices are and if they are different from the controller and the remote server.
The limitation “(ii) wherein the electrohydrodynamic aerosolization device is configured to a) gather usage information from the electrohydrodynamic aerosolization device and transmit the gathered usage information to a location or device remote from the electrohydrodynamic aerosolization device, and b) receive operational commands from a location or device remote from the electrohydrodynamic aerosolization device; and (b) a controller in electrical or digital communication with the electrohydrodynamic aerosolization device, wherein the controller is configured to (i) receive usage information from the electrohydrodynamic aerosolization device, and (ii) transmit operational commands to the electrohydrodynamic aerosolization device; and (c) a remote server in electrical or digital communication with the controller, wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller” (claim 16, lines 6-21) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim is claiming that the electrohydrodynamic aerosolization device is configured to gather usage information from the electrohydrodynamic aerosolization device and transmit the gathered usage information to a location or device remote from the electrohydrodynamic aerosolization device and receive operational commands from a location or device remote from the electrohydrodynamic aerosolization device, and further claims a controller and a remote server, however, the specification fails to provide any written description on what the devices that are remote from the electrohydrodynamic aerosolization device are, and it is not clear if the devices are different or the same as the controller or server. There is no mentioning of what the devices that are remote from the electrohydrodynamic aerosolization device in addition to the controller and the remote server are, furthermore, the specification fails to disclose the corresponding structures for such devices. The specification discloses the exact limitations as being claimed in pages 3-4, paragraph 0006 of the instant specification, but provide no further explanation on what the devices are and if they are different from the controller and the remote server.
Any remaining claims are rejected for their dependency on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “A system for controlling the operation of an inhalation device, comprising (a) an inhalation device” (lines 1-2) is unclear if the inhalation device is the same as or different from the inhalation device being claimed in claim 1, line 1, if the inhalation device in line 2 is the same as the inhalation device in claim 1, line 1, it is unclear as to what the relationship between the system and “(a) an inhalation device” is, the claim is claiming a system for controlling the operation of an inhalation device, which implies that the system is separate from the inhalation device, however, the claim further states that the system comprises an inhalation device.
Regarding claim 1, the limitation “a location or device remote from the inhalation device” (lines 9-10) is unclear if the location or device remote from the inhalation device is the same as or different from “a location or device remote from the inhalation device” being claimed in claim 1, lines 7-8. 
Regarding claim 1, the limitation “usage information” (line 13) is unclear if the usage information is the same as or different from the usage information being claimed in claim 1, line 6. 
Regarding claim 9, the limitation “A system for controlling the operation of an inhalation device, comprising (a) an aerosol inhalation device” (lines 1-2) is unclear if the aerosol inhalation device is the same as or different from the inhalation device being claimed in claim 9, line 1, if the aerosol inhalation device in line 2 is the same as the inhalation device in claim 9, line 1, it is unclear as to what the relationship between the system and “(a) an aerosol inhalation device” is, the claim is claiming a system for controlling the operation of an inhalation device, which implies that the system is separate from the inhalation device, however, the claim further states that the system comprises an aerosol inhalation device.
Regarding claim 9, the limitation “a location or device remote from the inhalation device” (lines 9-10) is unclear if the location or device remote from the inhalation device is the same as or different from “a location or device remote from the inhalation device” being claimed in claim 9, lines 7-8. 
Regarding claim 9, the limitation “usage information” (line 13) is unclear if the usage information is the same as or different from the usage information being claimed in claim 9, line 6. 
Regarding claim 16, the limitation “A system for controlling the operation of an inhalation device, comprising (a) an electrohydrodynamic aerosolization inhalation device” (lines 1-2) is unclear if the electrohydrodynamic aerosolization inhalation device is the same as or different from the inhalation device being claimed in claim 16, line 1, if the electrohydrodynamic aerosolization inhalation device in line 2 is the same as the inhalation device in claim 16, line 1, it is unclear as to what the relationship between the system and “(a) an electrohydrodynamic aerosolization inhalation device” is, the claim is claiming a system for controlling the operation of an inhalation device, which implies that the system is separate from the inhalation device, however, the claim further states that the system comprises an electrohydrodynamic aerosolization inhalation device. 
Regarding claim 16, the limitation “a location or device remote from the inhalation device” (lines 10-11) is unclear if the location or device remote from the inhalation device is the same as or different from “a location or device remote from the inhalation device” being claimed in claim 16, lines 8-9. 
Regarding claim 16, the limitation “usage information” (line 1) is unclear if the usage information is the same as or different from the usage information being claimed in claim 16, line 7. 
Claim limitations “gather usage information from the inhalation device and transmit the gathered usage information to a…device remote from the inhalation device” (claim 1, lines 6-8, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the inhalation device), “receive operational commands from a…device remote from the inhalation device” (claim 1, lines 9-10, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the inhalation device), “gather usage information from the aerosol inhalation device and transmit the gathered usage information to a…device remote from the aerosol inhalation device” (claim 9, lines 6-8, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the aerosol inhalation device), “receive operational commands from a…device remote from the aerosol inhalation device” (claim 9, lines 9-10, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the aerosol inhalation device), “gather usage information from the electrohydrodynamic aerosolization inhalation device and transmit the gathered usage information to a…device remote from the electrohydrodynamic aerosolization inhalation device” (claim 16, lines 7-9, wherein the term “device” is the generic placeholder, and the function is receiving usage information from the electrohydrodynamic aerosolization inhalation device), “receive operational commands from a…device remote from the electrohydrodynamic aerosolization inhalation device” (claim 16, lines 10-11, wherein the term “device” is the generic placeholder, and the function is sending operational commands to the electrohydrodynamic aerosolization inhalation device) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose what the devices that are remote are, and the structures that corresponds to the devices. The specification discloses the exact limitations as being claimed in pages 3-4, paragraphs 0004-0006 of the instant specification, but provide no further explanation on what the devices are and if they are different from the controller and the remote server. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any remaining claims are rejected for their dependency on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hatamian (2020/0061301) or, in the alternative, under 35 U.S.C. 103 as obvious over Hatamian (2020/0061301) in view of Keen (2021/0350374).
Regarding claim 1, Hatamian discloses a system (system 1400, fig. 14) for controlling the operation of an inhalation device (800, fig. 14, paragraphs 0006 and 0068), comprising:(a) the inhalation device (800, fig. 14, paragraphs 0006 and 0068), (i) wherein the inhalation device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner (Hatamian discloses that the substance is stored in the cartridge 855 and discloses in paragraph 0087 that the mouthpiece would allow vaporized or atomized substance to be provided); and (ii) wherein the inhalation device is configured to a) gather usage information from the inhalation device and transmit the gathered usage information to a location remote from the inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410 and further discloses that the usage information is obtained from the measurement element (see claim 4, paragraphs 0082-0083), the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the inhalation device, relatively, the location where the actions of transmitting/receiving between the inhalation device and the user device 1410 would be a remote location, see paragraph 0186 regarding the separation of the user device 1410 and the dosing device 800), and b) receive operational commands from a location remote from the inhalation device (the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the inhalation device, relatively, the location where the actions of transmitting/receiving between the inhalation device and the user device 1410 would be a remote location, Hatamian further discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the inhalation device in order to unlock/enable the inhalation device, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as shown in fig. 14 that such data would be sent to the dosing device via the user device); and (b) a controller (1410, alternatively, controller is 1410, 1440, 1460 and 1450, see fig. 14, paragraphs 0126-0127, and 0132) in electrical or digital communication with the inhalation device (see paragraph 0127), wherein the controller is configured to (i) receive usage information from the inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410), and (ii) transmit operational commands to the inhalation device (paragraphs 0013 and 0143-0147, see adjusting dose setting of the dosing device 800); and (c) a remote server (1420, fig. 14, paragraphs 0126-0128) in electrical or digital communication with the controller (see fig. 14 and paragraph 0143), wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller (see paragraph 0143, Hatamian discloses that a request may be sent from the device (800), via the user device 1410 to a server 1420, the request may include information associated with the user and/or cartridge and a response may include a serial number or other identifying information related to the prescription. Hatamian further discloses in paragraphs 0220-0221 that the dosing device (800) may send a updates request to a server 1420 via the user device 1410, and that the updates can be retrieved from the server 1420 via the user device 1410, alternatively, see paragraph 0197, Hatamian discloses that the process may synchronize (at 2050) data and then may end, such synchronization may include sending information to the server 1420 such as dose time, dose amount, verification or authentication information, the synchronization may further include downloading information from the server, such synchronization may be applied to the user device 1410, and as stated in paragraph 0191-0197 that the user device 1410 is responsible for executing complementary processes in fig. 20, and as shown in fig. 18, the user device 1410 is connected to the server 1420, therefore, if the user device 1410 were to execute the processes, it would be inherent that the user device 1410 would be sending the query to the server to synchronize, wherein the information such as dose time, dose, amount, verification or authentication information related to the synchronization are the synchronization queries, Hatamian made it clear in paragraph 0014 that the user device may upload and/or download information from the server). However, if there is any doubt that Hatamian discloses queries are being received from the controller. 
Keen teaches that a remote server (330, fig. 1, paragraph 0066) in digital communication with a controller (312, fig. , paragraph 0066), wherein the remote server configured to receive queries from the controller, and transmit information relevant to the queries back to the controller (see paragraphs 0066, 0082-0085, Keen discloses that the personal computing device 320 transmit identify verification information to the identity verification server 330 to verify the age and/or identity of the adult consumer, that the personal computing device 320 may be associated with each identity verification request and may be transmitted to the identity verification server 330, each verification request may be analyzed for suspicious activity with the data stored on the identity verification server 330 and the server would then transmits the results of the identity verification request to the personal computing device 320). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote server and controller of Hatamian to be configured to receive queries from the controller and transmit information relevant to the queries back to the controller as taught by Keen for the purpose of providing an alternative method of authentication to protect the device from unauthorized use (see paragraphs 0085-0086 of Keen). 
Regarding claim 2, Hatamian or the modified Hatamian discloses that the inhalation device is an aerosol inhalation device (see paragraphs 0005, 0006 and 0068, and 0085 of Hatamian, Hatamian discloses that the vaporizer or atomizer 875 convert a substance from a liquid state to a gaseous or atomized state, atomized liquid substance would produce an aerosol). 
Regarding claim 4, Hatamian or the modified Hatamian discloses that the at least one substance is a drug (see paragraph 0006 of Hatamian, Hatamian discloses that the substance is opioids, cannabinoids or medications, which are all drugs). 
Regarding claim 7, Hatamian or the modified Hatamian discloses that the controller is a smartphone (1410 of Hatamian, Hatamian discloses in paragraph 0127 that the user device 1410 is a smartphone).
Regarding claim 8, Hatamian or the modified Hatamian discloses that the remote server (1420 of Hatamian) is in digital communication with one or more product related networks, medical networks (see fig. 14 of Hatamian, see the network 1440, see paragraph 0131-0132, Hatamian further discloses that the server 1420 can be associated with medical practitioner or hospital, which is a medical network or that the server can be associated with a cartridge manufacturer). 
Regarding claim 9, Hatamian discloses a system (system 1400, fig. 14) for controlling the operation of an aerosol inhalation device (800, fig. 14, paragraphs 0006 and 0068), comprising:(a) the aerosol inhalation device (800, fig. 14, paragraphs 0006 and 0068, see paragraphs 0005, 0006 and 0068, and 0085, Hatamian discloses that the vaporizer or atomizer 875 convert a substance from a liquid state to a gaseous or atomized state, atomized liquid substance would produce an aerosol), (i) wherein the aerosol inhalation device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner (Hatamian discloses that the substance is stored in the cartridge 855 and discloses in paragraph 0087 that the mouthpiece would allow vaporized or atomized substance to be provided); and (ii) wherein the aerosol inhalation device is configured to a) gather usage information from the aerosol inhalation device and transmit the gathered usage information to a location remote from the aerosol inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410 and further discloses that the usage information is obtained from the measurement element (see claim 4, paragraphs 0082-0083), the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the aerosol inhalation device, relatively, the location where the actions of transmitting/receiving between the aerosol inhalation device and the user device 1410 would be a remote location, see paragraph 0186 regarding the separation of the user device 1410 and the dosing device 800), and b) receive operational commands from a location remote from the aerosol inhalation device (the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the aerosol inhalation device, relatively, the location where the actions of transmitting/receiving between the aerosol inhalation device and the user device 1410 would be a remote location, Hatamian further discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the aerosol inhalation device in order to unlock/enable the aerosol inhalation device, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as shown in fig. 14 that such data would be sent to the dosing device via the user device); and (b) a controller (1410, alternatively, controller is 1410, 1440, 1460 and 1450, see fig. 14, paragraphs 0126-0127, and 0132) in electrical or digital communication with the aerosol inhalation device (see paragraph 0127), wherein the controller is configured to (i) receive usage information from the aerosol inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410), and (ii) transmit operational commands to the aerosol inhalation device (paragraphs 0013 and 0143-0147, see adjusting dose setting of the dosing device 800); and (c) a remote server (1420, fig. 14, paragraphs 0126-0128) in electrical or digital communication with the controller (see fig. 14 and paragraph 0143), wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller (see paragraph 0143, Hatamian discloses that a request may be sent from the device (800), via the user device 1410 to a server 1420, the request may include information associated with the user and/or cartridge and a response may include a serial number or other identifying information related to the prescription. Hatamian further discloses in paragraphs 0220-0221 that the dosing device (800) may send a updates request to a server 1420 via the user device 1410, and that the updates can be retrieved from the server 1420 via the user device 1410, alternatively, see paragraph 0197, Hatamian discloses that the process may synchronize (at 2050) data and then may end, such synchronization may include sending information to the server 1420 such as dose time, dose amount, verification or authentication information, the synchronization may further include downloading information from the server, such synchronization may be applied to the user device 1410, and as stated in paragraph 0191-0197 that the user device 1410 is responsible for executing complementary processes in fig. 20, and as shown in fig. 18, the user device 1410 is connected to the server 1420, therefore, if the user device 1410 were to execute the processes, it would be inherent that the user device 1410 would be sending the query to the server to synchronize, wherein the information such as dose time, dose, amount, verification or authentication information related to the synchronization are the synchronization queries, Hatamian made it clear in paragraph 0014 that the user device may upload and/or download information from the server). However, if there is any doubt that Hatamian discloses queries are being received from the controller. 
Keen teaches that a remote server (330, fig. 1, paragraph 0066) in digital communication with a controller (312, fig. , paragraph 0066), wherein the remote server configured to receive queries from the controller, and transmit information relevant to the queries back to the controller (see paragraphs 0066, 0082-0085, Keen discloses that the personal computing device 320 transmit identify verification information to the identity verification server 330 to verify the age and/or identity of the adult consumer, that the personal computing device 320 may be associated with each identity verification request and may be transmitted to the identity verification server 330, each verification request may be analyzed for suspicious activity with the data stored on the identity verification server 330 and the server would then transmits the results of the identity verification request to the personal computing device 320). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote server and controller of Hatamian to be configured to receive queries from the controller and transmit information relevant to the queries back to the controller as taught by Keen for the purpose of providing an alternative method of authentication to protect the device from unauthorized use (see paragraphs 0085-0086 of Keen). 
Regarding claim 11, Hatamian or the modified Hatamian discloses that the at least one substance is a drug (see paragraph 0006 of Hatamian, Hatamian discloses that the substance is opioids, cannabinoids or medications, which are all drugs). 
Regarding claim 14, Hatamian or the modified Hatamian discloses that the controller is a smartphone (1410 of Hatamian, Hatamian discloses in paragraph 0127 that the user device 1410 is a smartphone).
Regarding claim 15, Hatamian or the modified Hatamian discloses that the remote server (1420 of Hatamian) is in digital communication with one or more product related networks, medical networks (see fig. 14 of Hatamian, see the network 1440, see paragraph 0131-0132, Hatamian further discloses that the server 1420 can be associated with medical practitioner or hospital, which is a medical network or that the server can be associated with a cartridge manufacturer). 
          Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (2020/0061301) or alternatively, in view of Keen (2021/0350374) as applied to claim 1 above, and further in view of Lipp (2007/0017505).
Regarding claim 3, Hatamian or the modified Hatamian discloses an atomizer (875, fig. 8 and paragraph 0085 of Hatamian), but fails to disclose that the inhalation device is an electrohydrodynamic aerosolization device. 
However, Lipp discloses an atomizer comprising an electrodynamic mechanism (70, 80 and 82, fig. 1, paragraphs 0029-0030) for an inhaler (see paragraph abstract and paragraphs 0014 and 0021-0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomizer of Hatamian or the modified Hatamian with the atomizer as taught by Lipp for the purpose of providing an electrodynamic mechanism that would create a uniform droplets thereby producing higher dosage efficacies and providing more reproducible doses, that would overcome the requirements for rigid manufacturing tolerances and operation of electrostatic spraying devices within limited environmental ranges (see paragraphs 0007 and 0009-0010 of Lipp). 
Regarding claim 10, Hatamian or the modified Hatamian discloses an atomizer (875, fig. 8 and paragraph 0085 of Hatamian), but fails to disclose that the aerosol inhalation device is an electrohydrodynamic aerosolization device. 
However, Lipp discloses an atomizer comprising an electrodynamic mechanism (70, 80 and 82, fig. 1, paragraphs 0029-0030) for an inhaler (see paragraph abstract and paragraphs 0014 and 0021-0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomizer of Hatamian or the modified Hatamian with the atomizer as taught by Lipp for the purpose of providing an electrodynamic mechanism that would create a uniform droplets thereby producing higher dosage efficacies and providing more reproducible doses, that would overcome the requirements for rigid manufacturing tolerances and operation of electrostatic spraying devices within limited environmental ranges (see paragraphs 0007 and 0009-0010 of Lipp).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (2020/0061301) or alternatively, in view of Keen (2021/0350374) as applied to claim 1 above, and further in view of Niebling (2020/0288786).
Regarding claim 5, Hatamian or the modified Hatamian discloses that the at least one substance is a cannabinoid product (see paragraph 0006 of Hatamian, Hatamian discloses that the substance includes cannabinoids), but fails to disclose that the cannabinoid product is a cannabis-based product. 
However, Niebling teaches at least one substance that is a cannabis-based product (see paragraphs 0021 and 0067, Niebling discloses a substance that contains a cannabis base product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of Hatamian or the modified Hatamian to be a cannabis-based product as taught by Niebling for the purpose of providing an alternative substance that contains cannabinoid and that can be utilized as a drug to provide a therapeutic effect to a patient. 
Regarding claim 12, Hatamian or the modified Hatamian discloses that the at least one substance is a cannabinoid product (see paragraph 0006 of Hatamian, Hatamian discloses that the substance includes cannabinoids), but fails to disclose that the cannabinoid product is a cannabis-based product. 
However, Niebling teaches at least one substance that is a cannabis-based product (see paragraphs 0021 and 0067, Niebling discloses a substance that contains a cannabis base product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of Hatamian or the modified Hatamian to be a cannabis-based product as taught by Niebling for the purpose of providing an alternative substance that contains cannabinoid and that can be utilized as a drug to provide a therapeutic effect to a patient. 
Claims 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hatamian (2020/0061301) or, in the alternative, under 35 U.S.C. 103 as obvious over Hatamian (2020/0061301) in view of Keen (2021/0350374) and Hebrank (2022/0080137).
Regarding claim 6, Hatamian or the modified Hatamian discloses that the operational commands include dosage information (Hatamian discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), Hatamian discloses that prescription attribute such as dose amount is retrieved (paragraph 0145), and then the process may adjust the dosing device settings based on the retrieve data (paragraph 0147), and in paragraph 0140, complementary process can be carried out by the user device, furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the inhalation device in order to unlock/enable the inhalation device, the operational command for enabling the dosing device would include dosage information, since the information that allows the device to operate/initiate dosing/usage of the device would be a dosage information, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as show in fig. 14 that such data would be sent to the dosing device via the user device). 
However, if there is any doubt that the operational information includes dosage information. Hebrank teaches a controller (122, fig. 1, paragraph 0052) comprising an application and is configured to send operational commands to an inhalation device from a location remote from the inhalation device (104, fig. 1, paragraph 0052), the operation commands include dosage information (see paragraph 0050, Hebrank discloses that the user may interface with software or other application (app on a smart phone-controller) to set a desired dose and/or amount level, and a user may set different dose levels depending on time of day, Hebrank further discloses in paragraphs 0052 and 0072 that 122 interface with 104 to control dosage by generating instructions for activation and operation of 104 and to generate and presents dosage control, usage and inhalation topography data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation device and the controller of Hatamian or the modified Hatamian to have the application and operational parameters including dosage information as taught by Hebrank for the purpose of providing a smart dosing system and controllability/convenience/flexibility to the user by allowing the user to set dosage controls on an application of a smartphone and for the benefit of providing a system that has an efficient mechanism for providing administration of divided doses throughout the day in a controlled manner (paragraph 0042 and 0050-0052 of Hebrank). 
Regarding claim 13, Hatamian or the modified Hatamian discloses that the operational commands include dosage information (Hatamian discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), Hatamian discloses that prescription attribute such as dose amount is retrieved (paragraph 0145), and then the process may adjust the dosing device settings based on the retrieve data (paragraph 0147), and in paragraph 0140, complementary process can be carried out by the user device, furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the inhalation device in order to unlock/enable the inhalation device, the operational command for enabling the dosing device would include dosage information, since the information that allows the device to operate/initiate dosing/usage of the device would be a dosage information, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as show in fig. 14 that such data would be sent to the dosing device via the user device). 
However, if there is any doubt that the operational information includes dosage information. Hebrank teaches a controller (122, fig. 1, paragraph 0052) comprising an application and is configured to send operational commands to an inhalation device from a location remote from the inhalation device (104, fig. 1, paragraph 0052), the operation commands include dosage information (see paragraph 0050, Hebrank discloses that the user may interface with software or other application (app on a smart phone-controller) to set a desired dose and/or amount level, and a user may set different dose levels depending on time of day, Hebrank further discloses in paragraphs 0052 and 0072 that 122 interface with 104 to control dosage by generating instructions for activation and operation of 104 and to generate and presents dosage control, usage and inhalation topography data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation device and the controller of Hatamian or the modified Hatamian to have the application and operational parameters including dosage information as taught by Hebrank for the purpose of providing a smart dosing system and controllability/convenience/flexibility to the user by allowing the user to set dosage controls on an application of a smartphone and for the benefit of providing a system that has an efficient mechanism for providing administration of divided doses throughout the day in a controlled manner (paragraph 0042 and 0050-0052 of Hebrank). 
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (2020/0061301) in view of Lipp (2007/0017505), or alternatively, in view of Keen (2021/0350374).
Regarding claim 16, Hatamian discloses a system (system 1400, fig. 14) for controlling the operation of an aerosol inhalation device (800, fig. 14, paragraphs 0006 and 0068), comprising:(a) the aerosol inhalation device (800, fig. 14, paragraphs 0006 and 0068), (i) wherein the aerosol inhalation device has been configured to store at least one substance and dispense the at least one substance in a predetermined manner (Hatamian discloses that the substance is stored in the cartridge 855 and discloses in paragraph 0087 that the mouthpiece would allow vaporized or atomized substance to be provided); and (ii) wherein the aerosol inhalation device is configured to a) gather usage information from the aerosol inhalation device and transmit the gathered usage information to a location remote from the aerosol inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410 and further discloses that the usage information is obtained from the measurement element (see claim 4, paragraphs 0082-0083), the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the aerosol inhalation device, relatively, the location where the actions of transmitting/receiving between the aerosol inhalation device and the user device 1410 would be a remote location, see paragraph 0186 regarding the separation of the user device 1410 and the dosing device 800), and b) receive operational commands from a location remote from the aerosol inhalation device (the user device 1410 is a smart phone (see paragraphs 0012-0013 and 0127), a smart phone would be remote to the aerosol inhalation device, relatively, the location where the actions of transmitting/receiving between the aerosol inhalation device and the user device 1410 would be a remote location, Hatamian further discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the aerosol inhalation device in order to unlock/enable the aerosol inhalation device, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as shown in fig. 14 that such data would be sent to the dosing device via the user device); and (b) a controller (1410, alternatively, controller is 1410, 1440, 1460 and 1450, see fig. 14, paragraphs 0126-0127, and 0132) in electrical or digital communication with the aerosol inhalation device (see paragraph 0127), wherein the controller is configured to (i) receive usage information from the aerosol inhalation device (see paragraph 0235, Hatamian discloses that the usage information is transmitted to a user device 1410), and (ii) transmit operational commands to the aerosol inhalation device (paragraphs 0013 and 0143-0147, see adjusting dose setting of the dosing device 800); and (c) a remote server (1420, fig. 14, paragraphs 0126-0128) in electrical or digital communication with the controller (see fig. 14 and paragraph 0143), wherein the remote server is configured to (i) receive queries from the controller, and (ii) transmit information relevant to the queries back to the controller (see paragraph 0143, Hatamian discloses that a request may be sent from the device (800), via the user device 1410 to a server 1420, the request may include information associated with the user and/or cartridge and a response may include a serial number or other identifying information related to the prescription. Hatamian further discloses in paragraphs 0220-0221 that the dosing device (800) may send a updates request to a server 1420 via the user device 1410, and that the updates can be retrieved from the server 1420 via the user device 1410, alternatively, see paragraph 0197, Hatamian discloses that the process may synchronize (at 2050) data and then may end, such synchronization may include sending information to the server 1420 such as dose time, dose amount, verification or authentication information, the synchronization may further include downloading information from the server, such synchronization may be applied to the user device 1410, and as stated in paragraph 0191-0197 that the user device 1410 is responsible for executing complementary processes in fig. 20, and as shown in fig. 18, the user device 1410 is connected to the server 1420, therefore, if the user device 1410 were to execute the processes, it would be inherent that the user device 1410 would be sending the query to the server to synchronize, wherein the information such as dose time, dose, amount, verification or authentication information related to the synchronization are the synchronization queries, Hatamian made it clear in paragraph 0014 that the user device may upload and/or download information from the server), but fails to disclose that the aerosol inhalation device is an electrohydrodynamic aerosolization device. 
However, Lipp discloses an atomizer comprising an electrodynamic mechanism (70, 80 and 82, fig. 1, paragraphs 0029-0030) for an inhaler (see paragraph abstract and paragraphs 0014 and 0021-0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomizer of Hatamian with the atomizer as taught by Lipp for the purpose of providing an electrodynamic mechanism that would create a uniform droplets thereby producing higher dosage efficacies and providing more reproducible doses, that would overcome the requirements for rigid manufacturing tolerances and operation of electrostatic spraying devices within limited environmental ranges (see paragraphs 0007 and 0009-0010 of Lipp).
Furthermore, if there is any doubt that the modified Hatamian discloses queries are being received from the controller. 
Keen teaches that a remote server (330, fig. 1, paragraph 0066) in digital communication with a controller (312, fig. , paragraph 0066), wherein the remote server configured to receive queries from the controller, and transmit information relevant to the queries back to the controller (see paragraphs 0066, 0082-0085, Keen discloses that the personal computing device 320 transmit identify verification information to the identity verification server 330 to verify the age and/or identity of the adult consumer, that the personal computing device 320 may be associated with each identity verification request and may be transmitted to the identity verification server 330, each verification request may be analyzed for suspicious activity with the data stored on the identity verification server 330 and the server would then transmits the results of the identity verification request to the personal computing device 320). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote server and controller of the modified Hatamian to be configured to receive queries from the controller and transmit information relevant to the queries back to the controller as taught by Keen for the purpose of providing an alternative method of authentication to protect the device from unauthorized use (see paragraphs 0085-0086 of Keen). 
Regarding claim 17, Hatamian or the modified Hatamian discloses that the at least one substance is a drug (see paragraph 0006 of Hatamian, Hatamian discloses that the substance is opioids, cannabinoids or medications, which are all drugs). 
Regarding claim 20, Hatamian or the modified Hatamian discloses that the remote server (1420 of Hatamian) is in digital communication with one or more product related networks, medical networks (see fig. 14 of Hatamian, see the network 1440, see paragraph 0131-0132, Hatamian further discloses that the server 1420 can be associated with medical practitioner or hospital, which is a medical network or that the server can be associated with a cartridge manufacturer). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (2020/0061301) in view of Lipp (2007/0017505), or alternatively, in view of Keen (2021/0350374) as applied to claim 16 above, and further in view of Niebling (2020/0288786).
Regarding claim 18, the modified Hatamian discloses that the at least one substance is a cannabinoid product (see paragraph 0006 of Hatamian, Hatamian discloses that the substance includes cannabinoids), but fails to disclose that the cannabinoid product is a cannabis-based product. 
However, Niebling teaches at least one substance that is a cannabis-based product (see paragraphs 0021 and 0067, Niebling discloses a substance that contains a cannabis base product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance of the modified Hatamian to be a cannabis-based product as taught by Niebling for the purpose of providing an alternative substance that contains cannabinoid and that can be utilized as a drug to provide a therapeutic effect to a patient. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (2020/0061301) in view of Lipp (2007/0017505), or alternatively, in view of Keen (2021/0350374) as applied to claim 16 above, and alternatively in view of  and Hebrank (2022/0080137).
Regarding claim 19, the modified Hatamian discloses that the operational commands include dosage information (Hatamian discloses that the user device can adjust device settings or interact with the dosing device (paragraph 0013 and 0143-0147), Hatamian discloses that prescription attribute such as dose amount is retrieved (paragraph 0145), and then the process may adjust the dosing device settings based on the retrieve data (paragraph 0147), and in paragraph 0140, complementary process can be carried out by the user device, furthermore, paragraph 0168, Hatamian discloses that to enable the dosing device and cartridge, entering a confirmation code at the user device 1410 is needed, which means that the user device 1410 would have to send operational commands from a remote location to the inhalation device in order to unlock/enable the inhalation device, the operational command for enabling the dosing device would include dosage information, since the information that allows the device to operate/initiate dosing/usage of the device would be a dosage information, furthermore, paragraphs 0191-0197 discloses sending information to a server that include dose time and dose amount for synchronization purposes, and synchronization include downloading information from the server and such synchronization may be applied to the user device 1410 as well as the dosing device, and as show in fig. 14 that such data would be sent to the dosing device via the user device). 
However, if there is any doubt that the operational information includes dosage information. Hebrank teaches a controller (122, fig. 1, paragraph 0052) comprising an application and is configured to send operational commands to an inhalation device from a location remote from the inhalation device (104, fig. 1, paragraph 0052), the operation commands include dosage information (see paragraph 0050, Hebrank discloses that the user may interface with software or other application (app on a smart phone-controller) to set a desired dose and/or amount level, and a user may set different dose levels depending on time of day, Hebrank further discloses in paragraphs 0052 and 0072 that 122 interface with 104 to control dosage by generating instructions for activation and operation of 104 and to generate and presents dosage control, usage and inhalation topography data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhalation device and the controller of the modified Hatamian to have the application and operational parameters including dosage information as taught by Hebrank for the purpose of providing a smart dosing system and controllability/convenience/flexibility to the user by allowing the user to set dosage controls on an application of a smartphone and for the benefit of providing a system that has an efficient mechanism for providing administration of divided doses throughout the day in a controlled manner (paragraph 0042 and 0050-0052 of Hebrank). 

Remarks
Applicant is advised that should claim 9 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Applicant is advised that should claims 10 and 16 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant is advised that should claim 16 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang (2020/0315841) is cited to show an electrostatic inhaler that is in digital communication with a server and a smart phone. 
Milton-Edwards (10,058,661) is cited to show an inhaler that is in digital communication with a server. 
Calderon Oliveras (2018/0140786) is cited to show an interface between an inhaler, a mobile device and a server. 
Calderon Oliveras (2021/0001061) is cited to show an interface between an inhaler, a mobile device and a server.
Cameron (2017/0303594) (2017/0181474) (2017/0181475) (2017/0182267) (2017/0136193) (2017/0136194) (2017/0055588) (2016/0331026) (2016/0330999) (2016/0331034) (2016/0331023) (2016/0331036) (2016/0331027) (2016/0337362) (2016/0325055) is cited to show an inhalation system comprising a server and a smartphone. 
Blackley (2016/0363570) (2016/0363572) is cited to show an inhalation system comprising a server and a smartphone. 
Tunnell (8,807,131) is cited to show an inhalation system comprising a server and a mobile phone.
Hatamian (2020/0061314) is cited to show an inhalation system comprising a server and a smartphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785